Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claims are allowed because no references were found which disclosed the claimed steviol glycoside composition or method of making where a sensory modifier was caffeolyl-substituted quinic acids and one or more salts  in amounts of at least 50%.  The specification discloses unexpected results in using the quinic acid and its salt form instead of just quinic acid,  in that it could not be predicted from just using the acid form alone or the salt  form alone, that there was a reduction in sweetness linger (aftertaste) or bitterness,  since using the quinic acid alone or the salt alone thereof, did not provide any noticeable reduction in bitterness or sweetness linger (aftertaste), but the combination together of the quinic acid and its salt form  in particular amounts of more than 50 mol% salt, did reduce these attributes (page 43). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 6-14-2022